DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Examiner withdraws the drawing objection based upon Applicant’s submission of new figure 1, and the corresponding specification amendments.

Specification
Examiner withdraws the specification objection based upon Applicant’s submission of new figure 1, and the corresponding specification amendments.

	
	



Claim Rejections - 35 USC § 112(a)
Examiner withdraws the 35 USC § 112(a) rejection as claim 7 has been canceled.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of enablement
Claims 18, 17, and 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for paraffin fluid and trademarked material, does not reasonably provide enablement for every known liquid dielectric known to humans.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is because the scope of Applicant’s claims exceeds that which Applicant has written description for. And, to go broader than paraffin fluid and the trademarked material invites enablement and written description issues. This is because besides stating that dielectric liquid are that it can be solid or semi-solid at or near a non-operating temperature, and it should (not must) have a boiling point greater than the unknown max operating temperature there is no other direction to one of ordinary skill in the art. 
Thus, Applicant’s disclosure does not enable the full scope of the claims.
Remarks dated January 5, 2021

The Federal Circuit has stated in Trustees of Boston Univ. v. Everlight Elec. Co., Ltd., 896 F. 3d 1357, 1362 (Fed. Cir. 2018) citing Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (alteration in original) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)) “[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’ ” 
The genus of thermally conductive dielectric liquids includes all dielectric liquids. Some examples of dielectric liquids that Applicant does not have support for are: purified water, benzene, castor oil, liquid oxygen, liquid hydrogen, n-Hexane, transformer oil, etc. All of these materials are liquid dielectrics that can be thermally conductive. See https://en.wikipedia.org/wiki/Liquid_dielectric. What Applicant has support for is the specific species of thermally conductive dielectric liquids such as paraffin liquid. This is a different species than the other material, because for example, liquid oxygen is a thermally conductive liquefied gas which is different from a paraffin liquid/wax. Therefore, Applicant does not have support for the entire genus of thermally conductive dielectric liquids.
The Federal Circuit also stated in Trustees of Boston Univ. for scope of enablement the “inquiry is whether the patent’s specification taught one of how to make such a device without undue experimentation as of the patent’s effective filing date.” Id. at 1363. 

Further, while some of the other listed dielectric liquids may be part of the artisan’s knowledge as a gap filler, this “gap-filling is merely supplemental; it cannot substitute for a basic enabling disclosure.” Id. at 1364. 
In sum, if Applicant wanted the full scope of the claim Applicant “needed to teach the public how to make and use that invention. That is “part of the quid pro quo of the patent bargain.’” Id. at 1365, citing Sitrick, 516 F.3d at 999 (quoting AK Steel, 344 F.3d at 1244). Applicant needed to teach one of ordinary skill in the art how to make and use the device using more than paraffin fluid/wax and other trademarked waxes. Applicant needed to show the public how to other materials, such as those cited in the Wikipedia article.



Claim Rejections - 35 USC § 112(b)
Examiner withdraws the 35 USC § 112(b) rejection as claim 7 has been canceled
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 17, and 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18,
The limitation…
wherein the thermally conductive dielectric liquid is configured to remain in a liquid state at an operating temperature and an operating pressure,
is indefinite. This is because Applicant has not claimed what the conditions of operation are. What is the pressure, temperature, etc.?  Further, according to Applicant’s disclosure at ¶ 0043, the requirements of the dielectric liquid are that it can be solid or semi-solid at or near a non-operating temperature, and it should (not must) have a boiling point greater than the unknown max operating temperature. This description is so broad, as it can encompass almost any material known and unknown, that one of ordinary skill in the art would not know the metes and bounds of the claimed invention.
Remarks dated January 5, 2021


Claims 18, 17, and 30
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 17, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2005/0224953 A1) (“Lee”), in view of Groothuis et al. (US 2013/0119528 A1) (“Groothuis”),  in light of evidentiary reference Canale et al. (US 2007/0097651 A1) (“Canale”).
Examiner notes that per Applicant’s election on May 29, 2019, the claims are directed to Species E: figure 6.
Regarding claim 18, 	Lee teaches at least in figures 5A-5E
providing a semiconductor die assembly (36) includes a package support substrate (32); 
a thermal transfer structure (30/34) having a sidewall (30) and a top (34), 
wherein the top (34) includes an inlet (where 70 goes in) and an outlet (where 72 comes out) extending therethrough (34), 
wherein the sidewall (30) is attached to the package support substrate (32), and 
wherein the top (34) and the sidewall (30) define a cavity over the package support substrate (30/34 so form a cavity); 
 a semiconductor die (36) in the cavity (cavity formed by 30/34) over the package support substrate (32);

while injecting the thermally conductive dielectric liquid (48), venting air through the outlet (72 is the air coming out).

Lee does not show:
The semiconductor die comprises:
a first semiconductor die in the cavity over the package support substrate; and 
a plurality of second semiconductor dies in the cavity and arranged in a stack over the first semiconductor die, 
wherein the first semiconductor die has a peripheral region extending laterally outward from the stack of second semiconductor dies,
wherein the thermally conductive dielectric liquid is configured to remain in a liquid state at an operating temperature and an operating pressure of the first and second semiconductor dies within the cavity. -5- 149509622.1Application No. 16/020,567Attorney Docket No. 010829-9105.US02Client Reference No. 2011-0598.02/US 

Groothuis teaches at least in figures 1-3:
 The semiconductor die comprises (detailed below):
a first semiconductor die (106/306) in the cavity (106/306 are in the cavity) over the package support substrate (130/330); and 
a plurality of second semiconductor dies (102/302) in the cavity (102/302 are in the cavity) and arranged in a stack over the first semiconductor die (106/306), 

It would have been obvious to one of ordinary skill in the art to combine Groothuis with Lee and replace the single die of Lee with the plurality of dies of Groothuis because Groothuis teaches that by having a plurality of stacked dies one can respond to the market pressures manufactures are facing to reduce the size of die packages to fit with the space constraints of electronic devices. ¶ 0004. Thus, one can reduce the number of discrete dies by combining them into one package and thereby reduce to overall space occupied in a design by microchips.

Lee and Groothuis do not specifically teach:
wherein the thermally conductive dielectric liquid is configured to remain in a liquid state at an operating temperature and an operating pressure of the first and second semiconductor dies within the cavity. -5- 149509622.1Application No. 16/020,567Attorney Docket No. 010829-9105.US02Client Reference No. 2011-0598.02/US 

Lee teaches that:
The heat transfer fluid 46 is a polymeric material that is organic and can include carbon, hydrogen, and oxygen.

Evidentiary reference Canale teaches:
that a polymeric material known in the art can include polyethylene wax, and teaches that an obvious variant of this material is paraffin wax, among others. ¶ 0051.

Further, since Canale teaches the same material as Applicant, see claim 30 below, it is obvious/inherent that it will have the claimed properties of the thermally conductive dielectric liquid. Therefore, Canale teaches:
wherein the thermally conductive dielectric liquid is configured to remain in a liquid state at an operating temperature and an operating pressure of the first and second semiconductor dies within the cavity because-5- 149509622.1Application No. 16/020,567Attorney Docket No. 010829-9105.US02Client Reference No. 2011-0598.02/USCanale teaches paraffin wax.

Regarding claim 17, Groothuis teaches at least in figures 1-3:
Wherein the sidewall and the top are integrally formed together (figure 3 does not show the structure having a top, however, figure 1 shows that the structure has a top 126. It would have been obvious to one of ordinary skill in the art based upon at least ¶ 0035 that figure 3 could have a top as ¶ 0035 states that figure 3 can have the same structure as figure 1. Futher based upon figure 1 one can see that the top and the sides have been formed together such that they are integrated with each other), 
Regarding claim 17, Lee teaches at least in figures 5A
Wherein the sidewall and the top are integrally formed together (34 is shown as being integrally formed together as it is placed on top of 32 as a single unit).
It would have been obvious that the sidewall and top of the thermal transfer structure would be integrally formed together as it makes it easier and quicker to build the final structure from complete subsystems rather than building the subsystem (thermal transfer structure) on top of the device. It is easier because it allows one to rejected bad integrated thermal transfer structures before they are placed on the device, rather than reworking ones that have been built on the device. 
Regarding claim 30, evidentiary reference Canale teaches:
.

Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive. 
	As stated in the interview summary, docketed January 8, 2021, Examiner understood that Groothuis in view of Lee may not stand up to strict scrutiny. Therefore, Examiner has rearranged the references such that the rejection is now Lee in view of Groothuis. Because of this rearrangement of references Applicant’s arguments are unpersuasive as they are directed to Groothuis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822